UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 5, 2007 ENVIROSAFE CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-52407 94-3251254 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 16 Naner Street, Wanshou Road, Suite 602 Haizhu District, Guangzhou, P. R. China (Address of principal executive offices) Registrant’s telephone number, including area code: (954) 424-2345 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Copies to: Greentree Financial Group, Inc. 7951 SW 6th Street, Suite 216 Plantation, FL 33324 (954) 424-2345 Tel (954) 424-2230 Fax This Current Report on Form 8-K is filed by Envirosafe Corporation, a Delaware corporation (the “Registrant”), in connection with the items set forth below. ITEM 3.02UNREGISTERED SALES OF EQUITY SECURITIES On November 5, 2007 the Company authorized the issuance of 500,000 shares of Common Stock of the Registrant to Greentree Financial Group, Inc., representing approximately 23.35% of the then issued and outstanding shares after the issuance, for the services rendered in connection with assistance with preparation of documents filed with Securities and Exchange Commission, and other contracts. The shares will be issued with restrictive legends pursuant to Rule 144.The transaction was handled as a private sale exempt from registration under Rule 506 of the Securities Act of 1933. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 5th day of November, 2007.
